Citation Nr: 1543375	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Air Force from November 1977 to November 1981.  He also had service with the Navy Reserve from August 1992 to January 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The RO in Reno, Nevada, certified the appeal to the Board. 

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  In April 2015, the Board granted the claim for service connection for tinnitus and remanded the claim for service connection for a low back disorder for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  The Virtual VA electronic folder includes a copy of the May 2013 hearing transcript and VA medical records dated from July 2001 to April 2012.  Otherwise the records are either irrelevant or duplicates of those in VBMS.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In April 2015, the Board remanded the claim for service connection for a low back disorder to obtain any outstanding and relevant VA treatment records, to include records dated prior July 2001, and for a VA examination to determine the nature and etiology of his claimed low back disorder.  A remand is required to ensure compliance with the terms of the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

First, a remand is required for outstanding and relevant VA treatment records.  The August 2015 supplemental statement of the case (SSOC) lists evidence reviewed by the AOJ, including VA treatment records from the West Los Angeles VA Medical Center (VAMC) dated from September 1997 to August 2001, and from the Long Beach VAMC dated from October 1996 to October 2005.  These records, however, have not been associated with the Veteran's electronic file in Virtual VA or VBMS.  Therefore, a remand is required.

Second, a remand is required for a supplemental VA medical opinion.  A VA examination was conducted in May 2015.  The examiner indicated that the Veteran had been diagnosed with a lumbar sprain during service in 1978, 1979, and 1980, and with mild degenerative arthritis (per x-ray) in 2012.  The VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also opined that the Veteran's service-connected PTSD did not cause or aggravate the claimed low back disorder.  Regarding the question of aggravation, the examiner stated that a baseline could not be established because there were insufficient medical records to establish chronicity of a back condition and that it was not at least as likely as not that the condition was aggravated beyond its natural progression and provided a rationale that there was no direct causal association between PTSD and degeneration of the spine.  The rationale provided addresses causation, not aggravation, and is inconsistent with the evidence showing a current diagnosis of mild degenerative arthritis, which is a chronic disease.  See 38 C.F.R. § 3.309(a) (2015).  Therefore, the opinion is inadequate and a remand is required to obtain supplemental VA medical opinion.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Centers, and obtain and associate with the claims file all outstanding records of treatment.  Associate with the claims file VA treatment records from the West Los Angeles VAMC dated from September 1997 to August 2001, and from the Long Beach VAMC dated from October 1996 to October 2005, as listed in the August 2015 SSOC.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  After obtaining any identified and outstanding records, refer the claims file to the VA examiner who conducted the May 2015 examination (or another examiner if unavailable) for preparation of an addendum opinion.  If the examiner deems an examination necessary, one must be provided.  The electronic claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  A full explanation for all conclusions must be provided.

In light of any additional evidence received, the examiner is asked to provide a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative arthritis of the spine is aggravated by his service-connected PTSD.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a SSOC must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




